Exhibit 10.1

REPLACEMENT PROMISSORY NOTE

(Revolving Line of Credit)

December 4, 2006

Borrower:

 

1-800 CONTACTS, INC.

 

 

 

Lender:

 

Zions First National Bank

 

 

 

Amount:

 

$40,000,000.00

 

 

 

Maturity:

 

June 1, 2009

 

For value received, Borrower promises to pay to the order of Lender at its
Commercial Banking Group, 10 E. South Temple, Suite 200, UT KC02 0321, Salt Lake
City, Utah, 84133, the sum of forty million dollars ($40,000,000.00) or such
other principal balance as may be outstanding hereunder in lawful money of the
United States with interest thereon calculated and payable as provided herein.

Definitions

Terms used in the singular shall have the same meaning when used in the plural
and vice versa. As used in this Replacement Promissory Note (this “Promissory
Note”), the term:

“Banking Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks in the State of Utah are authorized or required to
close and, when used in reference to an Interest Period, a day on which dealings
in dollar deposits are also carried on in the London Interbank market and banks
are open for business in London.

“Dollars” and the sign “$” mean lawful money of the United States.

“Event of Default” shall have the meaning set forth in the Loan Agreement

“Interest Period” means, with respect to any advance or balance for which
interest is based on the LIBOR Rate, the period commencing on the date such
advance is made or, as to an existing balance, the date selected by Borrower and
ending, as Borrower may select, on the numerically corresponding day in the
first, second, third or sixth calendar month thereafter, except that each such
Interest Period that commences on the last Banking Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Banking Business
Day of the appropriate subsequent calendar month; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

a.              No Interest Period may extend beyond the termination of the Loan
Agreement;

b.                                         No Interest Period may extend beyond
the aforesaid Maturity Date or such later date to which it is extended; and

c.                                          If an Interest Period would end on a
day that is not a Banking Business Day, such Interest Period shall be extended
to the next Banking Business Day unless such Banking Business Day would fall in
the next calendar month, in which event such Interest Period shall end on the
immediately preceding Banking Business Day.


--------------------------------------------------------------------------------




 

“LIBOR Rate” applicable to any Interest Period means the rate per annum quoted
by Lender as its LIBOR Rate, rounded to the nearest thousandth. The LIBOR Rate
shall be related to quotes for the London Interbank Offered Rate from the
British Bankers Association Interest Settlement Rates, Lasser Marshall Inc., or
other comparable services for the applicable Interest Period. This definition of
LIBOR Rate is to be strictly interpreted and is not intended to serve any
purpose other than providing an index to determine the interest rate used
herein. The LIBOR Rate of Lender may not necessarily be the same as the quoted
London Interbank Offered Rate quoted by any particular institution or service
applicable to any Interest Period.

“Loan Agreement” means the Restated Loan Agreement dated February 27, 2004,
between Lender and Borrower, together with any exhibits, amendments, addenda,
and modifications.

“Prime Rate” means an index which is determined daily by the published
commercial loan variable rate index held by any two of the following banks: J.
P. Morgan Chase & Co., Wells Fargo Bank, National Association, and Bank of
America, N.A. In the event no two of the above banks have the same published
rate, the bank having the median rate will establish the Prime Rate. If, for any
reason beyond the control of Lender, any of the aforementioned banks becomes
unacceptable as a reference for the purpose of determining the Prime Rate used
herein, Lender may, five days after posting notice in Lender’s bank offices,
substitute another comparable bank for the one determined unacceptable. As used
in this paragraph, “comparable bank” shall mean one of the ten largest
commercial banks headquartered in the United States of America. This definition
of Prime Rate is to be strictly interpreted and is not intended to serve any
purpose other than providing an index to determine the variable interest rate
used herein. It is not the lowest rate at which Lender may make loans to any of
its customers, either now or in the future.

Revolving Line of Credit

This Promissory Note shall be a revolving line of credit under which Borrower
may repeatedly draw and repay funds, so long as no default has occurred
hereunder or under the Loan Agreement.  All disbursements under this Promissory
Note shall be made in accordance with the Loan Agreement and the amount
available for disbursement shall be as provided in the Loan Agreement.

This Promissory Note succeeds and replaces that certain Promissory Note dated
February 27, 2004 executed by Borrower in favor of Lender in the original
principal amount of twenty-eight million dollars ($28,000,000.00) and that
certain Replacement Promissory Note dated December 30, 2005 executed by Borrower
in favor of Lender in the commitment amount of forty million dollars
($40,000,000.00).

Principal and interest shall be payable as follows: Interest accrued is to be
paid monthly commencing December 1, 2006, and on the same day of each month
thereafter.  All principal and unpaid interest shall be paid in full on June 1,
2009.

All payments shall be applied first to fees, then accrued interest, and the
remainder, if any, to principal.

Interest shall accrue from the date of disbursement of the principal amount or
portion thereof until paid, both before and after judgment, in accordance with
the terms set forth herein.

Prime Rate or LIBOR Rate Election

Each advance under this Promissory Note shall initially bear interest based on
the Prime Rate.

2


--------------------------------------------------------------------------------




 

Provided no Event of Default has occurred, Borrower may elect at any time and
from time to time to convert the interest rate on all or any portion of the
outstanding principal balance from the Prime Rate based interest rate to the
LIBOR Rate based interest rate by giving Lender two (2) Banking Business Days
written notice of such election, specifying the amount of the outstanding
principal balance to be converted and the Interest Period.  The amount for which
such election is exercised must be two hundred fifty thousand dollars
($250,000.00) or multiples thereof.  An election to convert to the LIBOR Rate
based interest rate may not be changed to the Prime Rate based interest rate
without consent of Lender until expiration of the selected Interest Period.

Interest Based on Prime Rate

Interest based on the Prime Rate shall be at a variable rate computed on the
basis of a three hundred sixty (360) day year as follows: the Prime Rate
Applicable Margin (as defined in the Loan Agreement) per annum above the Prime
Rate from time to time in effect, adjusted as of the date of any change in the
Prime Rate.

Interest Based on LIBOR Rate

Interest based on the LIBOR Rate shall be calculated as follows:

1.                                       Interest shall be at a rate computed on
the basis of a three hundred sixty (360) day year at a rate equal to the LIBOR
Rate for the applicable Interest Period plus the LIBOR Rate Applicable Margin
(as defined in the Loan Agreement) per annum.

2.                                        Notwithstanding any other provision in
this Promissory Note, if the adoption of any applicable law, rule, or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
compliance by Lender with any request or directive (whether or not having the
force of law) of any such authority, central bank, or comparable agency, shall
make it unlawful or impossible for Lender to maintain balances based on the
LIBOR Rate, then upon notice to Borrower by Lender the outstanding principal
amount of the balances based on the LIBOR Rate, together with interest accrued
thereon, shall be repaid immediately upon demand of Lender if such change or
compliance with such request, in the reasonable judgment of Lender, requires
immediate repayment or, if such repayment is not required, at the election of
Borrower shall be converted to a balance based on Prime Rate or repaid at the
expiration of the last Interest Period to expire before the effective date of
any such change or request.

3.                                       Notwithstanding anything to the
contrary herein, if Lender reasonably determines (which determination shall be
conclusive) that (a) quotations of interest rates are not being provided for
purposes of determining the LIBOR Rate, or (b) the LIBOR Rate does not
accurately cover the cost to Lender of making or maintaining advances based on
the LIBOR Rate, then Lender may give notice thereof to Borrower, whereupon until
Lender notifies Borrower that the circumstances giving rise to such suspension
no longer exist, then (1) the right of Borrower to request interest pricing
based on the LIBOR Rate shall be suspended; and (2) Borrower shall repay in full
the then outstanding principal amount based on LIBOR Rate together with accrued
interest thereon, on the last day of the then current Interest Period applicable
to such balance, or, at Borrower’s option, convert the

3


--------------------------------------------------------------------------------




 

                                                outstanding principal balances
based on LIBOR Rate to balances based on Prime Rate on the last day of the then
current Interest Period applicable to such balances.

General

Borrower may prepay all or any portion of all Prime Rate based balances at any
time without penalty. Any prepayment, in full or in part, of any LIBOR Rate
based balances shall be subject to a prepayment fee if the Original LIBOR Rate
(hereinafter defined) is greater than the Current LIBOR Rate (hereinafter
defined) on the prepayment date. The prepayment fee shall be an amount equal to
the net present value (using the Original LIBOR Rate plus one and five-­tenths
percent (1.5%) as the discount rate) of the prepaid principal amount over the
remaining term of the respective Interest Period, times the difference between
(i) the Current LIBOR Rate and (ii) the Original LIBOR Rate times the number of
years and fractional years remaining until the end of the respective Interest
Period. “Original LIBOR Rate” means the LIBOR Rate in effect as of the first day
of the Interest Period applicable to any balances subject to the LIBOR Rate.
“Current LIBOR Rate” means the LIBOR Rate on the date a prepayment of any
balances subject to the LIBOR Rate is made for the Interest Period which most
closely matches the period from the date the prepayment is received until the
end of the Interest Period applicable to the balance prepaid.

Any prepayment received by Lender after 2:00 p.m. mountain standard or daylight
time (whichever is in effect on the date the prepayment is received) shall be
deemed received on the following Banking Business Day.

Upon default in payment of any principal or interest when due, whether due at
stated maturity, by acceleration, or otherwise, all outstanding principal shall
bear interest at a default rate from the date when due until paid, both before
and after judgment, which default rate shall be 4 percent (4%) per annum above
the foregoing rates and upon maturity of the applicable Interest Periods all
balances bearing interest based on the LIBOR Rate shall be converted to balances
bearing interest based on the Prime Rate.

Changes in the Prime Rate Applicable Margin and the LIBOR Rate Applicable Margin
shall take effect on the later of (i) the first day of the month following
forty-five (45) days after the end of each fiscal quarter of Borrower, or (ii)
provided no Event of Default exists, the first day of the month following
receipt by Lender of the annual financial statements as provided in Section 6.8,
Financial Statements and Reports, of the Loan Agreement.

If, at any time prior to the maturity of this Promissory Note, this Promissory
Note shall have a zero balance owing, this Promissory Note shall not be deemed
satisfied or terminated but shall remain in full force and effect for future
draws unless terminated upon other grounds.

This Promissory Note is made in accordance with the Loan Agreement and is
secured by the collateral identified in and contemplated by the Loan Agreement.

If an Event of Default occurs, time being the essence hereof, then the entire
unpaid balance, with interest as aforesaid, shall, at the election of the holder
hereof and without notice of such election, become immediately due and payable
in full.

If an Event of Default occurs, Borrower agrees to pay to the holder hereof all
collection costs, including reasonable attorney fees and legal expenses, in
addition to all other sums due hereunder.

This Promissory Note shall be governed by and construed in accordance with the
laws of the State of Utah.

4


--------------------------------------------------------------------------------




 

Borrower acknowledges that by execution and delivery of this Promissory Note,
Borrower has transacted business in the State of Utah and Borrower voluntarily
submits to, consents to, and waives any defense to the jurisdiction of courts
located in the State of Utah as to all matters relating to or arising from this
Promissory Note. EXCEPT AS EXPRESSLY AGREED IN WRITING BY LENDER AND EXCEPT AS
PROVIDED IN THE ARBITRATION PROVISIONS IN THE LOAN AGREEMENT, THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF UTAH SHALL HAVE SOLE AND EXCLUSIVE
JURISDICTION OF ANY AND ALL CLAIMS, DISPUTES, AND CONTROVERSIES, ARISING UNDER
OR RELATING TO THIS PROMISSORY NOTE. NO LAWSUIT, PROCEEDING, OR ANY OTHER ACTION
RELATING TO OR ARISING UNDER THIS PROMISSORY NOTE MAY BE COMMENCED OR PROSECUTED
IN ANY OTHER FORUM EXCEPT AS EXPRESSLY AGREED IN WRITING BY LENDER.

Borrower hereby waives presentment for payment, demand, protest, notice of
protest, notice of protest and of non-payment and of dishonor, and consent to
extensions of time, renewal, waivers or modifications without notice and further
consent to the release of any collateral or any part thereof with or without
substitution.

Borrower:

 

 

 

1-800 CONTACTS, INC.

 

 

 

By:

 

 

 

Robert G. Hunter, Chief Financial Officer

 

5


--------------------------------------------------------------------------------